DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,10 are objected to because of the following informalities:  
Is “a current value of the OOS counter” in mode 4 the same or different from “ a current value of the OOS counter” in mode 5 ?
  “a new value of the OOS counter” in mode 4 the same or different from “a new value of the OOS counter” in mode 5 ?  .
“the fourth preset value” on mode 5 has lack of antecedent basis. Examiner believes the first “ the fourth present value” should be changed to “ a fourth preset value”.  
In modes 5 and  6, what is being counted by using a threshold pair criterion after the change based on the new value” ?  
Still regarding to claims 3,10 According to the latest specification submitted on 02/08/2021 and described on para[0052], examimer believes “when the new value of the OOS counter is not greater than the second preset value, starting the RLF timer and clearing the OOS counter” described on mode 4 of the claims is not described in at least this par[0052]. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
In the Remark, page 14, Applicant argued Jung et al. does not disclose specific switching/change between threshold pairs nor does it disclose how to manage IS counter, OOS counter and RLF timer when the IS/OOS threshold change.
It is noted in col.11; lines 17-20 of Jung et al., BLER values to determine Qin and Qout threshold values may be set differently per Ue type or per application, depending on UE ‘s service requirement.  Further, in col.17; lines 43-67 and col.18; lines 1-5, the Ue is configured with multiple Qin, Qout thresholds values for IS /OOS evaluation. In addition, there may be multiple “RLF cause” values related to radio link problems that may be predefined, each of which corresponds to one pair of IS/OOS threshold values. Therefore, when a UE is configured with multiple pairs of IS/OOS threshold values ( changing of IS/OOS threshold pair) and the UE declares RLF  due to radio link problems, the Ue may set RLF cause to a RLF value associated with the  pair of IS/OOS threshold value among the expired RLF timers. 

In col.11; lines 5-10; the Ue would reset an OOS counter upon receiving the IS indication; count the number of IS  indication to determine whether to stop the RLF timer; and reset an IS counter upon receiving an OOS indication ( manage IS counter, OOS counter, RLF timer).  
Examiner strongly believes configuring the UE with multiple pair of IS/OOS threshold values would include the changing from one IS/OOS threshold pair to another.  This clearly indicates that the IS/OOS threshold pair values are set to change which is in agreement with the specification‘s description on par[0033,0040], pages 9,10 of the instant application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US Pat.10,686,573).


In claims 3,10 due to the requirement of " one of following modes" described below, examiner believes the reference of Jung et al. only meet one of the claimed limitations.
Jung et al. discloses wherein in a case where the RLF timer is not running ( see col.10; line 66 to col.11; line 8; the RLF timer may stop when the consecution In-sync indication is received), when the IS/OOS threshold pair is configured from a low threshold pair to a high threshold pair, the managing the IS counter, the OOS counter, and the RLF timer comprises one of following modes:
mode 1: retaining the OOS counter, and counting by using a threshold pair criterion after the change based on a value retained on the counter( see col.11; lines 3-8; the UE counts a number of consecutive OOS);

mode 3: clearing the OOS counter and starting the RLF timer; mode 4: rounding a first preset proportional value of a current value of the OOS counter to obtain a new value of the OOS counter; when the new value of the OOS counter is greater than a second preset value, starting the RLF timer and clearing the OOS counter; when the new value of the OOS counter is not greater than the second preset value, starting the RLF timer and clearing the OOS counter, counting by using a threshold pair criterion after the change based on the new value of the OOS counter, wherein the first preset proportional value is a value greater than 1;
mode 5: adding a third preset value to a current value of the OOS counter to obtain a new value of the OOS counter; when the new value of the OOS counter is greater than the fourth preset value, starting the RLF timer; when the new value of the OOS counter is not greater than the fourth preset value, counting by using a threshold pair criterion after the change based on the new value of the OOS counter; and
mode 6: when a current value of the OOS counter is higher than a fifth preset threshold value, starting the RLF timer, and when the current value of the OOS counter is lower than the fifth preset threshold value, using any one of the modes 1, 2, 4 and 5 to obtain a value of the OOS counter, and counting by using a threshold pair criterion after the change based on the value.


Jung et al. discloses wherein in a case where the RLF timer is not running, when the IS/OOS threshold pair is configured from a high threshold pair to a low threshold pair, the managing the IS counter, the OOS counter, and the RLF timer comprises one of following modes (see col.10; line 66 to col.11; line 8; the RLF timer may stop when the consecution In-sync indication is received):
mode 1: resetting the OOS counter to zero, and counting by using a threshold pair criterion after the change (see col.11; lines 5-8; the UE resets the OOS counter); mode 2: retaining the OOS counter, and counting by using a threshold pair criterion after the change based on a value retained on the counter (see col.11; lines 3-8; the UE counts a number of consecutive OOS); mode 3: rounding a sixth preset proportional value of a current value of the OOS counter to obtain a new value of the OOS counter, and counting by using a threshold pair criterion after the change based on the new value of the OOS counter, wherein the sixth preset proportional value is a value between 0 and 1; and

In claims 7,14 Jung et al. discloses wherein the RLF timer is started based on a quantity of OOS indications consecutively reported by a lower layer ( see col.10; lines 60-64; the UE send OOS indication to higher layer such as layer 3. When the layer receives consecutive OOS indications, the UE may start an RLF timer) and is stopped based on a quantity of IS indications consecutively reported by the lower layer ( see col.10; line 66 to col.11; line 1; if the layer 3 receives a certain number of consecutive IS indications, the RLF may stop), and in response to that the RLF timer expires, a link is determined to have failed (see col.11; lines 1-2; otherwise, the UE may declare radio link failure (RLF) in response to the RLF timer expiring).
In claims 5,12 due to the requirement of "one of following modes" described below, examiner believes the reference of Jung et al. only meets one of the claimed limitations. Jung et al. discloses wherein in a case where the RLF timer is running, when the IS/OOS threshold pair is configured from a low threshold pair to a high threshold pair, the managing the IS counter, the OOS counter ( see col.10; lines 60-65;the UE starts the RLF timer upon receiving consecutive OOS indications) comprises one of following modes: mode 1: retaining the IS counter, and counting by using a threshold pair criterion after the change based on a value retained on the counter;

mode 3: resetting the IS counter to zero, and counting by using a threshold pair criterion after the change (see col.11; lines 6-9; the UE resets the IS counter, and counts the a number of consecutive IS indications);

mode 4: resetting the IS counter to zero, and stopping the RLF timer ( see col.11; lines 1-10; the Ue stops RLF timer);
mode 5: resetting the IS counter to zero, and restarting or extending the RLF timer; mode 6: rounding an eight preset proportional value of a current value of the IS counter to obtain a new value of the IS counter, and counting by using a threshold pair criterion after the change based on the new value of the IS counter, wherein the eight preset proportional value is a value between 0 and 1; and
mode 7: reducing a ninth preset certain value from a current value of the IS counter to obtain a new value of the IS counter, and counting by using a threshold pair criterion after the change based on the new value of the IS counter.
In claims 6,13 due to the requirement of "one of following modes" described below, examiner believes the reference of Jung et al. only meets one of the claimed limitations. Jung et al. discloses wherein in a case where the RLF timer is running, when the IS/OOS threshold pair is configured from a high threshold pair to a low threshold 
mode 1: retaining the IS counter, and counting by using a threshold pair criterion after the change based on a value retained on the counter;

mode 2: retaining the IS counter, counting by using a threshold pair criterion after the change, and restarting or extending the RLF timer based on a value retained on the counter;
 mode 3: resetting the IS counter to zero, and restarting or extending the RLF timer; 
mode 4: resetting the IS counter to zero, and stopping the RLF timer (see col.11; lines 1-10; the Ue stops RLF timer);
mode 5: resetting the IS counter to zero, and counting by using a threshold pair criterion after the change;
mode 6: using a tenth preset proportional value of a current value of the IS counter as a new value of the IS counter; when the new value of the IS counter is greater than an eleventh preset value, stopping the RLF timer; when the new value of the IS counter is not greater than the eleventh preset value, counting by using a 
mode 7: adding a twelfth preset value to a current value of the current IS counter to obtain a new value of the IS counter; when the new value of the IS counter is greater than the thirteenth preset value, stopping the RLF timer; when the new value of the IS counter is not greater than the thirteenth preset value, counting by using a threshold pair criterion after the change based on the new value of the IS counter; and
mode 8: when the current value of the IS counter is higher than a fourteenth preset threshold value, stopping the RLF timer, and determining that a link is recovered; and when the current value of the IS counter is lower than the fourteenth preset threshold value, managing the IS counter, the OOS counter, and the RLF timer by using any one of the mode 1, mode 2, mode 3, mode 5, mode 6, mode 7, wherein the certain threshold value is a preset value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al. ( US Pub.2017/0208494).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HANH N NGUYEN/Primary Examiner, Art Unit 2413